Citation Nr: 0925290	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  07-02 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from May 1955 to March 
1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


FINDING OF FACT

Audiometric test results obtained during examination by 
audiologists correspond to a numeric designation of no 
greater than II in the right ear and IV in the left ear.  


CONCLUSION OF LAW

At no time during the pendency of his appeal has the Veteran 
met the criteria for a compensable rating for bilateral 
hearing loss.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.85, 
4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds that that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

The Board next notes that the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for bilateral hearing loss.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that in cases 
where service connection has been granted and an initial 
disability evaluation has been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Id, at 490-91; Also see Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In any event, the Board 
observes that the Veteran was furnished with a VCAA compliant 
notice letter that was legally sufficient.  In particular, a 
June 2006 38 U.S.C.A. § 5103(a) notice letter provided the 
Veteran (prior to the August 2006 rating decision) with the 
information necessary to substantiate and both his and VA's 
responsibilities with respect to obtaining pertinent 
outstanding evidence.  Thus, VA's duty to notify in this case 
has been satisfied.  

Because the current appeal involves a claim for a higher 
initial evaluation, the Court's holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) does not apply to the current 
appeal because that holding only applies to increased rating 
claims. 

Next, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 Specifically, the record shows that VA obtained and 
associated with the claim's file all identified and available 
records relevant to the current claim.  In fact, in July 
2006, December 2006, and March 2007 the Veteran notified VA 
that he had no further evidence to file in support of his 
claim.  In addition, in July 2006 the claimant was provided a 
VA examination which is adequate for rating purposes because 
the examiner had the Veteran's claim's file and conducted an 
evaluation of the claimant which allows the Board to rate the 
severity of his bilateral hearing loss under all applicable 
rating criteria.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this regard, in the March 2007 VA Form 646, Statement of 
Accredited Representation in Appealed Case, and the June 2009 
Informal Hearing Presentation the Veteran's representative 
asked that the claim be remanded for a new VA examination 
because the July 2006 VA examiner did not adequately account 
for the claimant's adverse symptomatology because its 
findings were different from those found in the October 2006 
private audiological examinations obtained by the appellant.

However, for the purpose of this decision, the Board will 
look at the results of the private audiological testing 
conducted in October 2006 to see if the claimant meets the 
criteria for a compensable rating.  Moreover, as will be 
explained in more detail below, the results from the 
audiological testing conducted at the July 2006 VA 
examination as well as those from the  private audiological 
testing conducted in October 2006, when applied to the 
criteria for rating hearing loss (see 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100) results in the same rating.  
Furthermore, the record does not include any objective 
evidence that the Veteran's service connected bilateral 
hearing loss has worsened since either the July 2006 VA 
examination or October 2006 private examination.  Therefore, 
the Board finds that a remand for another VA examination is 
not required.  Id; also see 38 C.F.R. § 3.327(a) (2008); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran asserts that his bilateral hearing loss meets the 
criteria for a compensable rating.  It is also requested that 
the Veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2008).  In cases where the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

The Veteran's service-connected bilateral hearing loss is 
currently rated as noncompensably disabling under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Under the law and regulations that have been in effect since 
before the veteran filed his claim for service connection in 
June 2006, the rating assigned for hearing loss is determined 
by a mechanical application of the rating schedule, which is 
grounded on numeric designations assigned to audiometric 
examination results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Specifically, evaluations of hearing impairment range from 0 
to 100 percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of puretone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hz).  To 
evaluate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as 
set forth following 38 C.F.R. § 4.85 are used to calculate 
the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  
38 C.F.R. § 4.86(a).  Additionally, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
Roman numeral.  38 C.F.R. § 4.86(b).

In the Veteran's case, audiometric testing conducted at a 
July 2006 VA examination showed puretone thresholds of 30, 
25, 30, and 45 decibels in the right ear and puretone 
thresholds of 25, 50, 50, and 55 decibels in the left ear, at 
1000, 2000, 3000, and 4000 Hertz, respectively.  The averages 
were 32.5 decibels in the right ear and 45 decibels in the 
left ear.  Speech recognition ability was 92 percent in the 
right ear and 88 percent in the left ear.

The Court has held that, "in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007).  The July 2007 VA examination report is in 
compliance with Martinak.  The examiner noted that the 
Veteran reported trouble hearing in most conversations.  The 
Veteran also reported only minimal benefit with his current 
left ear hearing aid (he did not wear one in his right ear).  

Thereafter, a review of the record on appeal reveals 
audiometric testing conducted by a private audiologist in 
October 2006.  It is unclear from the graph provided by this 
audiologist what the Veteran's tests scores for pure tone 
thresholds, in decibels, from 1000 to 4000 Hertz were.  
Nonetheless, the examiner opined that his audiometric testing 
showed that the average pure tone threshold in the right ear 
was 47.5 decibels and the average pure tone threshold in the 
left ear was 50.0 decibels.  It was also opined that speech 
recognition ability was 88 percent in the right ear and 80 
percent in the left ear.  In adjudicating the current appeal, 
the Board will accept the above findings as to the Veteran's 
average pure tone thresholds and speech recognition ability.

With application of the above test results to 38 C.F.R. 
§ 4.85, Table VI, Table VII, the Veteran's right ear hearing 
losses, at its very worst, is assigned a numeric designation 
of II and the left ear hearing losses, at its very worst, is 
assigned a numeric designation of IV.  These test scores 
result in the appellant's bilateral hearing loss being rated 
as noncompensably disabling under Diagnostic Code 6100.  See 
38 C.F.R. § 4.85.  Therefore, a compensable evaluation is not 
warranted under Table VII.  Id.  This is true throughout the 
period of time during which his claim has been pending.  
Fenderson, supra.

Similarly, as is apparent from the results set out above, the 
Veteran did not have thresholds of 55 decibels or more at 
each of the four specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hz).  Consequently, 38 C.F.R. § 4.86(a) is not for 
application.  Likewise, the Veteran did not have thresholds 
of 30 decibels or less at 1,000 Hz and 70 decibels or more at 
2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for 
application.  Moreover, no examiner has indicated that the 
use of speech discrimination scores is inappropriate because 
of language difficulties.  38 C.F.R. § 4.85(c).  Therefore, a 
compensable rating is not warranted under these rating 
criteria.  This is true throughout the period of time during 
which his claim has been pending.  Fenderson, supra.

In reaching the above conclusion, the Board has not 
overlooked the October 2002 audiometric examination graph 
filed by the veteran.  However, the Board finds that it may 
not use the results from that testing when evaluating his 
current level on auditory impairment because the graph was 
not accompanied by numerical results and the test took place 
many years prior to the June 16, 2006, effective date 
assigned to the claimant's service connected bilateral 
hearing loss.  See Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991); Kelly v. Brown, 7 Vet. App. 471 (1995).

Based on the Veteran's and his representative's written 
statements to the RO, regarding the rating schedule not 
adequately compensating the claimant for the problems caused 
by his bilateral hearing loss, the Board will considered the 
application of 38 C.F.R. § 3.321(b)(1) (2008).  Although the 
Veteran's representative claims that the rating schedule does 
not adequately compensating the claimant for the problems 
caused by his bilateral hearing loss, the evidence does not 
objectively show an exceptional or unusual disability picture 
as would render impractical the application of the regular 
schedular rating standards.  Id.  There simply is no 
objective evidence that his bilateral hearing loss, acting 
alone, has resulted in frequent periods of hospitalization or 
in marked interference with employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusion, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO or the claimant's statements to his VA 
examiner.  In this regard, while the Veteran is credible to 
report on what he sees and feels and others are credible to 
report on what they can see, neither the Veteran nor his 
representative are competent to report that a service 
connected disability meets the criteria for a higher initial 
evaluation because such an opinion requires medical expertise 
which they have not been shown to have.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Evans, supra. 



	(CONTINUED ON NEXT PAGE)




The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim for an initial compensable evaluation 
for bilateral hearing loss must be denied. 


ORDER

An initial compensable evaluation for bilateral hearing loss 
for the period of this appeal is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


